Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it is not clear how each of the lift actuators of the lift mechanism are able to be moved in a vertical direction by the lift actuators, as the lift actuators are only described as being operatively coupled to the lift plates (see lines 6-7) and not to other lift actuators (see lines 8-10, which states “wherein each of the lift actuators is…movable in a vertical direction by the lift actuator”). For examination purposes, it is assumed “each of the lift actuators” in line 8 was intended to read “each of the lift plates” as the lift plates are operatively attached to the lift actuators (see lines 6-7 of claim 8). Claims 9-14 are additionally rejected by virtue of their dependence on claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 10, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardy et al. (U.S. Patent No. 1,276,526), hereinafter referred to as Hardy.
Regarding claim 8, Hardy discloses a bedding foundation (shown in Figures 1-3) comprising: a generally rectangular frame 10 supported by legs 10 (Figure 1, where the frame comprises the portion of table 10 which directly underlies platform 12, and the legs comprise the portion of table 10 which extend downward from the frame, as shown in Figures 1 and 2, where the rectangular shape is shown in Figures 2 and 3); a rigid platform 12 supported by the generally rectangular frame 10, the rigid platform 12 having an opening 11 (Figure 3 and Page 2, lines 82-92); a lift mechanism (shown in Figures 4 and 5) suspended by the rigid platform 12 (Figure 4 and Page 2, lines 82-92); the lift mechanism comprising a mounting tray 14 and 15, lift actuators 38 and 39 and a lift plate A (Figure 4 and Page 2, lines 4-23) operatively coupled to each of the lift actuators 38 and 39 and being moveable by the lift actuator 38 and 39 (Page 2, lines 50-65); wherein each of said lift plates A are sized to fit through the opening 11 in the rigid platform 12 and movable in a vertical direction by the lift actuator 38 and 39 (Page 2, lines 66-88 and Figure 4).
Regarding claim 10, Hardy discloses the subject matter as discussed above with regard to claim 8. Hardy further discloses the lift mechanism comprises five lift actuators 38 and 39 (see Hardy, Figure 3, where twenty lift plates A are provided, and Figure 4 and Page 2, lines 50-61, where an actuator 38 is provided for each arm 34 of one set of lift plates A, and another actuator 39 is provided for each arm 35 of the other set of lift plates A).
Regarding claim 11, Hardy discloses the subject matter as discussed above with regard to claim 8. Hardy further discloses wherein the opening 11 in the platform 12 is generally rectangular (Figure 3).
Regarding claim 13, Hardy discloses the subject matter as discussed above with regard to claim 8. Hardy further discloses wherein the lift plates A are the same size (Figure 3 where lift plates A are of the same width and length and arranged in a grid-like pattern, and Figure 1 where lift plates A are of the same thickness).
Regarding claim 14, Hardy discloses the subject matter as discussed above with regard to claims 8 and 13. Hardy further discloses wherein the lift plates A are rectangular (Figure 3 where lift plates A are of the same width and length and arranged in a grid-like pattern).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hardy in view of Copetti (U.S. Publication No. 2017/0312155), hereinafter referred to as Copetti, and further in view of Parker (U.S. Patent No. 1,978,223).
Regarding claim 1, Hardy discloses a bedding foundation (shown in Figures 1-3) comprising: a generally rectangular frame 10 supported by legs 10 (Figure 1, where the frame comprises the portion of table 10 which directly underlies platform 12, and the legs comprise the portion of table 10 which extend downward from the frame, as shown in Figures 1 and 2, where the rectangular shape is shown in Figures 2 and 3); a platform 12 supported by the generally rectangular frame 10, the platform 12 having an opening 11 (Figure 3 and Page 2, lines 82-92); a mounting tray 14 and 15 suspended by the platform 12 (Figure 4 and Page 2, lines 82-92); multiple lift actuators 38 and 39 inside the mounting tray 14 and 15, each lift actuator  actuating a lift plate A (Figure 4 and Page 2, lines 4-23); wherein said lift actuators 38 and 39 are configured to move the lift plates A in a vertical direction through the opening 11 in the rigid platform 12 in a predetermined pattern (Page 2, lines 66-88 and Figure 4).
Hardy does not disclose a cover secured to the platform and covering the opening in the platform; and wherein said lift actuators are programmed to move the lift plates.
Copetti teaches wherein said lift actuators 17 are programmed to move the lift plates 6 in a vertical direction in a predetermined pattern (Figure 5, paragraph 0048, and paragraphs 0055-0065, where a variety of massage programs a discussed such as programs to adjust the speed of the massage movements and the timing of the massage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hardy so said lift actuators are programmed to move the lift plates, as taught by Copetti, because the programmed massage system of Copetti allows for specific speeds of the lift actuators to be selected and for specific times for a massage to be selected and controlled by a user in order that a user may receive the desired massage strength for the desired amount of time (paragraphs 0055-0065. Moreover, such a programmed massage system may be remotely controlled allowing a user to change the programmed settings without interrupting the massage or having a second person who able to switch the motor on or off (paragraph 0055 and see Hardy, page 2, lines 62-73).
Parker teaches a cover 47 secured to the platform 13 (Page 2, lines 62-71 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hardy, as modified, with a cover secured to the platform, as taught by Parker, because the cover of Parker provides some cushioning over a user’s back when back contacts the massage applicators and provides a protective barrier between the user and the heat which may result from the motor (page 2, lines 62-73). 
Regarding claim 2, Hardy, as modified, discloses the subject matter as discussed above with regard to claim 1. Hardy, as modified, further discloses a protective shroud 13 surrounding the platform 12 (see Hardy, Figure 4 and Page 1, lines 78-81).
Regarding claim 4, Hardy, as modified, discloses the subject matter as discussed above with regard to claim 1. Hardy, as modified, further discloses wherein the foundation has at least three lift actuators 38 and 39 (see Hardy, Figure 3, where twenty lift plates A are provided, and Figure 4 and Page 2, lines 50-61, where an actuator 38 is provided for each arm 34 of one set of lift plates A, and another actuator 39 is provided for each arm 35 of the other set of lift plates A).
Regarding claim 5, Hardy, as modified, discloses the subject matter as discussed above with regard to claim 1. Hardy, as modified, further discloses wherein the lift actuators are programmed to raise and lower the lift plates at predetermined times (see Hardy, Page 2, lines 66-88 where two sets of lift plates A are designed to alternate between lifting and lowering movements at the same time, and see Copetti, paragraphs 0055-0065, where a variety of massage programs a discussed such as programs to adjust the speed of the massage movements and the timing of the massage).
Regarding claim 6, Hardy, as modified, discloses the subject matter as discussed above with regard to claim 1. Hardy, as modified, further discloses wherein five lift actuators 38 and 39 are secured to the mounting tray 14 and 15 (see Hardy, Figure 3, where twenty lift plates A are provided, and Figure 4 and Page 2, lines 50-61, where an actuator 38 is provided for each arm 34 of one set of lift plates A, and another actuator 39 is provided for each arm 35 of the other set of lift plates A).
Regarding claim 7, Hardy, as modified, discloses the subject matter as discussed above with regard to claims 1 and 6. Hardy, as modified, further discloses wherein the opening 11 in the platform 12 is generally rectangular (see Hardy, Figure 3).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hardy in view of Copetti and Parker and further in view of Chung (U.S. Publication No. 2019/0239652).
Regarding claim 3, Hardy, as modified, discloses the subject matter as discussed above with regard to claim 1. Hardy, as modified, does not disclose wherein the generally rectangular frame is made of hollow members.
Chung teaches wherein the generally rectangular frame 112, 113, 121, 122, and 123 is made of hollow members (paragraph 0028 and Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Hardy, as modified, so the generally rectangular frame is made of hollow members, as taught by Chung because the hollow members of the frame of Chung are lightweight but maintain a high strength, where the light weight of the hollow members allows the members to be more easily lifted than a non-hollow member for ease in assembly and disassembly (paragraph 0028).
Claims 9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hardy in view of Parker.
Regarding claim 9, Hardy discloses the subject matter as discussed above with regard to claim 8. Hardy does not disclose a flexible cover covering the opening in the rigid platform, the flexible cover being secured to the rigid platform.
Parker teaches a flexible cover 47 covering the opening in the rigid platform, the flexible cover 47 being secured to the rigid platform 13 (Page 2, lines 62-71 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hardy with a flexible cover covering the opening in the rigid platform, the flexible cover being secured to the rigid platform, as taught by Parker, because the cover of Parker provides some cushioning over a user’s back when back contacts the massage applicators and provides a protective barrier between the user and the heat which may result from the motor (page 2, lines 62-73). 
Regarding claim 19, Hardy discloses a method of providing a massaging feeling from a lift mechanism built into a bedding foundation, the method comprising: raising and lowering multiple lift plates A using lift actuators 38 and 39 (Figure 3 and Page 2, lines 82-92 and see Figure 4 and Page 2, lines 4-23) thereby causing an overlying surface (formed by platform 12 and 13, Figure 4) to be uneven (Figure 4 and Page 2, lines 66-88); the overlying surface 12 and 13 being supported by a generally rectangular frame 10 (Figure 1); wherein the lift actuators 38 and 39 are secured to a mounting bracket 14 and 15 secured to the overlying surface 12 and 13 (Figure 4 and Page 2, lines 82-92), wherein the actuators 38 and 39 raise and lower the lift plates A in a predetermined manner when activated (Page 2, lines 66-88 and Figure 4).
Hardy does not disclose a pliable platform to have an uneven surface, the pliable platform being supported by a generally rectangular frame;
Parker teaches a pliable platform 47 having an uneven surface caused by raising of and lowering of lift plates 17, where the pliable platform is supported by the frame 10, 11, 12, and 13 (Page 2, lines 62-71 and Figure 2 and see Page 1, line 106-Page 2, line 9 where the height of the lift plates 17 may be adjusted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hardy with a pliable platform caused to have an uneven surface, the pliable platform being supported by a generally rectangular frame, as taught by Parker, because the cover of Parker provides some cushioning over a user’s back when back contacts the lift plates and provides a protective barrier between the user and the heat which may result from the motor (page 2, lines 62-73). 
Regarding claim 20, Hardy, as modified, discloses the subject matter as discussed above with regard to claim 19. Hardy, as modified, further discloses wherein the frame 10 is supported by legs 10 (see Hardy, Figure 1, where the frame comprises the portion of table 10 which directly underlies platform 12, and the legs comprise the portion of table 10 which extend downward from the frame, as shown in Figures 1 and 2, where the rectangular shape is shown in Figures 2 and 3).
Claims 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hardy in view of Copetti.
Regarding claim 12, Hardy discloses the subject matter as discussed above with regard to claim 8. Hardy further discloses wherein the lift actuators are configured to raise and lower the lift plates at predetermined times (see Hardy, Page 2, lines 66-88 where two sets of lift plates A are designed to alternate between lifting and lowering movements at the same time). Hardy does not disclose wherein the lift actuators are programmed.
Copetti teaches wherein said lift actuators 17 are programmed to raise and lower the lift plates 6 at predetermined times (Figure 5, paragraph 0048, and paragraphs 0055-0065, where a variety of massage programs a discussed such as programs to adjust the speed of the massage movements and the timing of the massage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hardy so said lift actuators are programmed, as taught by Copetti, because the programmed massage system of Copetti allows for specific speeds of the lift actuators to be selected and for specific times for a massage to be selected and controlled by a user in order that a user may receive the desired massage strength for the desired amount of time (paragraphs 0055-0065. Moreover, such a programmed massage system may be remotely controlled allowing a user to change the programmed settings without interrupting the massage or having a second person who able to switch the motor on or off (paragraph 0055 and see Hardy, page 2, lines 62-73).
Regarding claim 15, Hardy discloses a method of providing a massaging feeling from a lift mechanism built into a bedding foundation, the method comprising: raising and lowering multiple lift plates A though an opening in a platform 12 or 13 (where either of cushion 13 or flat board 12 may be considered to be a platform, see page 1, lines 72-81 and Figure 4) using lift actuators 38 and 39 (Figure 3 and Page 2, lines 82-92 and see Figure 4 and Page 2, lines 4-23); the platform 12 and 13 being supported by a generally rectangular frame 10 supported by legs 10 (Figure 1, where the frame comprises the portion of table 10 which directly underlies platform 12, and the legs comprise the portion of table 10 which extend downward from the frame, as shown in Figures 1 and 2, where the rectangular shape is shown in Figures 2 and 3); wherein the lift actuators 38 and 39 are secured to a mounting bracket 14 and 15 secured to the platform 12 and 13 (Figure 4 and Page 2, lines 82-92), wherein the actuators 38 and 39 raise and lower the lift plates A in a predetermined manner when activated (Page 2, lines 66-88 and Figure 4).
Hardy does not disclose providing a massaging feeling to a mattress and wherein the lift actuators are programmed to raise and lower the lift plates.
Copetti teaches providing a massaging feeling to a mattress 3 (Figure 1 and paragraph 0048) wherein said lift actuators 17 are programmed to raise and lower the lift plates 6 in a predetermined manner (Figure 5, paragraph 0048, and paragraphs 0055-0065, where a variety of massage programs a discussed such as programs to adjust the speed of the massage movements and the timing of the massage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hardy the lift actuators are programmed to raise and lower the lift plates, as taught by Copetti, because the mattress of Copetti a layer of additional cushioning below a user and provides additional comfort such that a user may sleep on the massage device (paragraphs 0015 and 0048) and the programmed massage system of Copetti allows for specific speeds of the lift actuators to be selected and for specific times for a massage to be selected and controlled by a user in order that a user may receive the desired massage strength for the desired amount of time (paragraphs 0055-0065. Moreover, such a programmed massage system may be remotely controlled allowing a user to change the programmed settings without interrupting the massage or having a second person who able to switch the motor on or off (paragraph 0055 and see Hardy, page 2, lines 62-73).
Regarding claim 16, Hardy, as modified, discloses the subject matter as discussed above with regard to claim 15. Hardy, as modified, further discloses wherein the lift actuators are programmed to raise and lower the lift plates at predetermined times (see Hardy, Page 2, lines 66-88 where two sets of lift plates A are designed to alternate between lifting and lowering movements at the same time, and see Copetti, paragraphs 0055-0065, where a variety of massage programs a discussed such as programs to adjust the speed of the massage movements and the timing of the massage).
Regarding claim 17, Hardy, as modified, discloses the subject matter as discussed above with regard to claim 15. Hardy, as modified, further discloses wherein the platform 13 is pliable (see Hardy, page 1, lines 72-81 and Figure 4, where platform 13 comprises a cushion, and where either of cushion 13 or flat board 12 may be considered to be a platform, see page 1, lines 72-81 and Figure 4).
Regarding claim 18, Hardy, as modified, discloses the subject matter as discussed above with regard to claim 15. Hardy, as modified, further discloses wherein the platform is rigid (see Hardy, page 1, lines 72-81 and Figure 4, where platform 12 comprises a flat board, and where either of cushion 13 or flat board 12 may be considered to be a platform, see page 1, lines 72-81 and Figure 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hardy (U.S. Patent No. 1,999,412)
Thornton (U.S. Patent No. 3,207,152)
Iwata et al. (U.S. Publication No. 2006/0036202)
Chen et al. (U.S. Patent No. 9,724,257)
Parkin (U.S. Patent No. 3,298,363)
Hardy (U.S. Patent No. 1,617,593)
Petersen (U.S. Patent No. 2,360,975)
Carlotti (U.S. Patent No. 1,375,652)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673   

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673